Title: From George Washington to Jonathan Trumbull, Sr., 8 September 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge September 8th 1775

Upon the Receipt of this you will please to give Directions that all the New raised Levies march Immediately for this Camp, By a Resolution of Congress the Troops on the Continental Establishment were not to be employed in the Defence of the Coasts or of any particular Province, the Militia being deemed competent for that Service: When I directed these Troops to remain in their own Province I had some Reason to suspect a remove from Boston to New York, on which Case they would have been able to have given them more speedy Opposition: But as that suspition now appears groundless, there will be an Impropriaty in continuing them where they now are consistant with the above Resolve.

The Detachment which I mentioned in my last will march in 2 Days & I shall have Occasion for the Troops from you to fill their Places, The Ministerial Expedition must I apprehend by this Time have come to Issue they either returned with Disappointment or have succeeded in their Errand, In either Case the Men can be spared without Danger to the Country. But should not this be the Case and they are still hovering on the Coast it is to make no Difference in their March, so that I shall at all Events expect them here next Week for which you will please to give the Necessary Orders. I am with much Esteem & Respect Sir, Your most Obedient & very Humble Servant

Go: Washington

